Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.         Applicant’s arguments, see pages 7-13 of the Appeal Brief filed on 03/05/2021,  with respect to claims 12, 21 and 26-28 have been fully considered and are persuasive.  The rejection of claims 12, 21 and 26-28 as anticipated by Gass (2008/0041204) has been withdrawn. 


Reasons for Allowance              
Claims 12, 21, 22-28 are allowed. 

2.           The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the conductive coupling comprises a two-sided compliant coupling (i.e., the brush 140 and spring 146  defined as one side of the two-sided compliant coupling and braided graphite 152 defined as other side of the two-sided compliant coupling; Fig. 12 of the instant invention), in combination with other limitations set forth in claim 12. 
             The prior art also fails to teach that the conductive coupling comprises two-sided complaint coupling, where the two-sided compliant coupling comprises first 
             The prior art also fails to teach that the conductive coupling comprises a compliant component (i.e., defined by the brush 140 and spring 146 or braided graphite 152; Fig. 12 of the instant invention) supported by the arbor, in combination with other limitations set forth in claim 28.

               It should be noted that with regards to claims 12, 22 and 28, the detection system cited in the claims is interpreted or considered, i.e., as the capacitive coupling between the blade and plates 44, 46 shown in Figs. 1-2 of the instant invention and equivalents thereof. It should also be noted that the reaction system cited in the claims is interpreted or considered. i.e., as a combination of a brake mechanism 28, a biasing mechanism 30, a restraining mechanism 32, and a release mechanism 34 shown in Figs. 1-2 of the instant invention and equivalents thereof
    
             Regarding claims 12, 22 and 28, Gass (2008/0041204) teaches a power tool comprising: a rotatable arbor 42; a blade 40 mounted on the arbor; a motor to spin the arbor and blade; a detection system 22. It should be noted that the detection system cited in the claims is interpreted or considered, i.e., as the capacitive coupling between the blade and plates 44, 46 shown in Figs. 1-2 of the instant invention and equivalents thereof. Gass also teaches a detection system 22 

            However. Gass fails to teach that teach that the conductive coupling comprises a two-sided compliant coupling (i.e., the brush 140 and spring 146  defined as one side of the two-sided compliant coupling and braided graphite 152 defined as other side of the two-sided compliant coupling; Fig. 12 of the instant invention) as set forth in claim 12. Gass also fails to teach that the conductive coupling comprises two-sided complaint coupling, where the two-sided compliant coupling comprises first and second compliant components, one which is supported by the arbor, and where at least one of the first and second compliant coupling is a brush as set forth in claim 22. Gass also fails to teach that the conductive coupling comprises a compliant component (i.e., defined by the brush 140 and spring 146 or braided graphite 152; Fig. 12 of the instant invention) supported by the arbor as set forth in claim 28.

.
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
3.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Smith et al. (2008/0174320 A1), Kashiwazaki et al. (6,316,846) and Prahland et al. 
 (2016/0318190 A1) teach a conductive material considered to have “a compliant 
 coupling” by being coupled to a flexible insulator. 

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    April 13, 2021